Order, Supreme Court, New York County (Rosalyn Richter, J.), entered on or about August 11, 2005, which, in an action for property damages sustained by plaintiff tenant as a result of a defective roof, insofar as appealed from, granted defendants landlords’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action is barred by the lease provision in which plaintiff agreed to take possession of the premises “in its ‘as is’ condition and to make all of the required repairs to the demised premises including repairing the roof.” Giving plaintiffs evidence every favorable inference, no issues of fact are raised as to whether defendants waived or should be estopped from asserting this “as is” clause (see Nassau Trust Co. v Montrose Concrete Prods. Corp., 56 NY2d 175, 184 [1982]). We have considered plaintiffs’ other arguments and find them unavailing. Concur—Buckley, EJ., Tom, Saxe, Sullivan and McGuire, JJ.